Bioodwobth, J.
In transferring this ease to the Court of Appeals, the Supreme Court said: “A tenant instituted an action to enjoin his landlord from declaring forfeiture of the lease and taking possession of the property. On exception to an order granting a temporary injunction the judgment of the trial court was reversed. Byrd v. Piha, 165 Ga. 397 (141 S. E. 48). Subsequently an amendment to the defendant’s *263original answer set up a money demand for double rent. On the trial all questions were eliminated except the defendant’s right to double rent.” We agree with the statement of the Supreme Court that “on the trial all questions were eliminated except the defendant’s right to double rent.” This being true, under the facts of the case the trial judge properly directed a verdict against the allowance, of double rent.
Decided March 5, 1930.
Randolph, Parlcer & Portson, for plaintiffs in error.
Alston, Alston, Poster & Moise, contra.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.